Citation Nr: 0305128	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  01-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for loss of vision following 
treatment at a Department of Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The appellant has reported military service from July 1944 to 
July 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision that denied the benefits sought on appeal.  

The Board notes that in this case, the claims file was 
rebuilt in 1998.  Nevertheless, as the issue on appeal 
pertains to whether VA treatment during the 1990's resulted 
in additional disability, and that all records pertaining to 
this time frame are of record, the Board finds that all 
evidence necessary to determine this issue is of record.  
Although there is no official verification of the appellant's 
service dates, the Board notes that the appellant is in 
receipt of VA nonservice-connected pension benefits, as well 
as special monthly pension due to the need of regular aid and 
attendance.  Accordingly, the Board accepts the dates as 
provided by the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant does not have loss of vision as a result of 
VA medical treatment.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 
38 U.S.C.A. § 1151, for additional disability characterized 
as loss of vision due to treatment at a VA medical facility 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
subsequently issued regulations implementing the Veterans 
Claims Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  This liberalizing law, which sets forth VA's 
enhanced duties to notify and assist a claimant, is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant at his hearing conducted 
at the RO in May 2002 that VA would obtain all relevant 
evidence in the custody of VA.  Additionally, all private 
medical records identified by the appellant have been 
obtained.  The duty to notify of necessary evidence and of 
the responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the relevant VA medical 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  
Additionally, all identified private medical records are 
associated with the claims file.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2).  The appellant was notified of the need for a VA 
examination, and one was accorded him.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  At his personal hearing 
before the RO in May 2002, the appellant was asked if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the Veterans Claims 
Assistance Act reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Analysis

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  See 
also 38 C.F.R. §§ 3.358(a), 3.800(a).

In determining whether additional disability exists, the 
claimant's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(b)(1).  With regard to medical or 
surgical treatment, the claimant's physical condition prior 
to the disease or injury is the condition, which the medical 
or surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the claimant was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
claimant or, in appropriate cases, the claimant's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would in 
fact be administered.  Id. 

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 precludes awarding benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  This claim was 
filed in June 1998.  Thus, evidence of an unforeseen event or 
evidence of VA negligence is required for this claim to be 
granted.

In the instant case, the appellant asserted in his claim for 
benefits received in June 1998, that he lost his vision due 
to a change by VA in a medication prescription for his eyes 
in 1993.  On his substantive appeal received in March 2001 
and at his personal hearing before the RO in May 2002, the 
appellant additionally asserted that he experienced an 
unnecessary loss of vision due to delays in VA treatment for 
his vision disorder.  

The medical evidence of record indicates chronic open-angle 
glaucoma since 1975.  VA outpatient treatment records report 
corrected visual acuity as 20/15 in the right eye and 20/20 
in the left eye in August 1991, 20/20 in the right eye and 
20/25 in the left eye in August 1992, and 20/20 in the right 
eye and 20/40 in the left eye in February 1993.  It was noted 
at the February 1993 examination, that the cups were enlarged 
from the August 1991 examination; however, the Humphreys 
Visual Fields were improved from August 1992.  Medication was 
changed from Betagan to Optipranolol.  In March 1993, the 
appellant complained of poor vision in the left eye; 
potential acuity in the left eye was reported as 20/30.  

Thereafter, an examination was scheduled in June 1993, but 
the appellant failed to report at his appointed time.  On 
rescheduled examination in July 1993, there was a significant 
drop in left eye visual acuity.  Right eye corrected visual 
acuity was reported as 20/20, with counted fingers at 5 feet 
for the left eye.  It was reported that macular degeneration 
progressed to the extent that the dilated fundus examination 
revealed a subretinal hemorrhage of the left eye.  A VA 
ophthalmology examination conducted within a week recommended 
laser treatment of the left eye, but the appellant declined.  
The appellant was told to monitor his left eye with the 
Amsler Grid, and his medication was changed to Betagan.  The 
diagnosis was age-related macular degeneration.  During a 
follow-up examination 10 days later, the appellant asked 
about new glasses but was advised that a lens would not help 
his left eye vision.  The appellant failed to report to 
examinations scheduled in November 1993 and February 1994.  
An examination conducted in March 1994 indicates that the 
appellant developed a left eye choroidal neovascular membrane 
due the macular degeneration.  

A private medical report in April 1996, found visual acuity 
was 20/200, bilaterally.  The impression was macular 
degeneration and advanced glaucoma.  Additional private 
records indicate that the appellant's medication for his eyes 
was changed from Betagan in April 1996.  However, the 
appellant's medication was changed back to Betagan in 
September 1996.  

A VA examination conducted in October 1998, reported that the 
appellant's corrected visual acuity was 20/150 in the right 
eye and 20/400 in the left eye.  The impression was chronic 
open-angle glaucoma for 23 years, with adequate intraocular 
pressure.  It was noted that the appellant's decreased visual 
acuity was secondary to age-related macular degeneration.  
The examiner concluded that there was no sign of loss of 
vision caused by VA treatment.  

A private medical report from F. Armbruster, M.D., dated in 
December 1999, indicated that he had been treating the 
appellant since July 1996.  Dr. Armbruster noted that the 
appellant's visual acuity had stayed relatively stable at 
20/400 in the right eye, and 20/200 in the left eye.  Dr. 
Armbruster stated that the appellant's vision loss was a 
result of age-related macular degeneration, diabetes 
mellitus, and chronic open-angle glaucoma.  Dr. Armbruster 
indicated that in 1992, VA reported the appellant's vision as 
20/20, with no mention of the optic nerves.  Thereafter, in 
February 1993, the appellant complained of a shadow in his 
eye, and vision in his left eye was recorded by VA as 20/20 
and 20/40, without mention of the optic nerve.  Dr. 
Armbruster notes that despite the visual change, "no further 
workup is attempted and at his followup five months later 
vision in his left eye . . . dropped to finger counting at 5 
feet."  Dr. Armbruster opined that 

[t]he standard of medical care for a 
patient with vision loss is immediate 
workup.  [The appellant] did not receive 
this workup and as a consequent (sic), in 
part, he probably lost vision in his left 
eye.  The proper evaluation for the 
condition of the left eye was not offered 
him until August, six months after the 
onset of his problem, at which point he 
had an untreatable condition.  

I (sic) first mention of the condition of 
his optic nerves occurs in the record 
which was generated by his visit to the 
Veteran's Administration Hospital . . . , 
at which point they are drawn as being 
0.5 to 0.6 cups.  The next evaluation of 
his optic nerve which is contained in the 
record shows him to be 0.8 in both eyes.  
A clear indication, had the record been 
reviewed, that his glaucoma might well be 
progressing despite his pressures in the 
low teens.  No mention is made of this 
change and no therapy to counteract it is 
undertaken.

At his examination on 3/4/96, though he 
still enjoys 20/20 acuity in his left 
eye, his cups are described as being 
larger and again, no therapy to conteract 
this condition is undertaken.  This is a 
clear indication that appropriate 
preventative care for this patient's 
glaucoma was not obtained while he was 
under the care of Veteran's 
Administration and I think the 
responsibility can be laid squarely at 
the door of the VA.

Received in July 2000, after a review of the VA medical 
records from 1991 to 1998, the Chief of Ophthalmology at VA 
Boston Health Science Center, along with a VA optometrist, 
concluded that

[g]laucoma and macular degeneration are 
progressive, often visually disabling 
diseases.  [The appellant's] vision loss 
appears to be mainly due to age related 
macular degeneration.  However, with 
glaucoma for 25 years, it would be 
difficult to avoid some vision loss 
regardless of the circumstances . . . 
especially in light of the standard of 
care 25 years ago [versus] today.  [Cup 
to disk ratio] was noted to be in the 0.7 
- 0.8 range subjectively as far back as 
1991.  Due to examiner differences in 
measuring [cup to disk ratio], without 
photos to compare it would be difficult 
to ascertain whether standard of care was 
violated.  It should be noted that 
despite numerous visits in VA and non VA 
facilities, management of this patient 
tended to be the same.  And 
unfortunately, [the appellant] lost most 
of his vision in the left eye suddenly 
and not necessarily predictable.  This is 
the nature of macular degeneration.

An opinion from a VA examiner dated in September 2002, 
reported that a review of [the appellant's] medical records 
from February 1993 to October 1998, showed that he was 
legally blind from macular degeneration in both eyes.  The VA 
examiner concluded that

[t]he patient's loss of vision was due to 
the natural progression of macular 
degeneration.  The fact that the patient 
missed his appointment in 6/93 is 
significant.  Although it is impossible 
to know what the patient's vision and 
retinal condition was on that date, it is 
very likely that if the patient had been 
seen, his condition would have been found 
earlier.  Whether earlier diagnosis would 
have prevented his vision loss is 
unknown.  The vast majority of patients 
who suffer vision loss from macular 
degeneration are not treated because 
treatment for the majority of patients 
does not help to preserve or restore 
vision.  

After carefully reviewing the [claims 
file] and the medical literature, it is 
my opinion that no evidence exists to 
support the claim that any part of the 
patient's vision loss was caused by lack 
of proper or timely treatment by VA care 
providers.  The loss of vision was not 
caused by negligence, lack of proper 
skill, error in judgment or any other 
instance of fault of the part of the VA 
in furnishing medical care.

Based on a review of the evidence of the record, to include 
the medical experts' opinions, in light of the governing 
legal authority, the Board must conclude that entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for loss of vision due to treatment at a VA Medical Center is 
not warranted.  

Although Dr. Armbruster indicated that the lack of timely and 
appropriate treatment for the appellant's eye disorders 
"probably" resulted in lost vision in the left eye, the 
Board notes that that opinion is outweighed by more 
persuasive, contrary evidence.  The appellant was provided a 
follow-up examination to the February 1993 examination in 
March 1993, and the appellant failed to report to a June 1993 
examination as scheduled that was provided.  When the 
appellant was examined in July 1993, and when it was found 
that the appellant's visual acuity had a significant 
decrease, an extensive examination was conducted within the 
week.  Significantly, medical opinions from a VA Chief of 
Ophthalmology and two optometrists indicate that there is no 
evidence that the veteran's loss of vision was due to the 
treatment received by the appellant from VA.  The Board finds 
that the more definitive VA opinions of record, based upon 
consideration of the veteran's documented medical history and 
assertions, constitute the most probative evidence of record 
on the question of a medical relationship between VA medical 
treatment and the veteran's loss of vision.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).

The Board has considered the veteran's assertions advanced in 
connection with this appeal.  However, as layperson without 
the appropriate medical training and expertise, the veteran, 
as a layperson, is not competent to render a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board also notes 
that the Board cannot exercise its own independent judgment 
on medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Because, as explained above, the probative (persuasive) 
medical evidence of record militates against the claim, the 
claim on appeal must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for loss of vision following treatment at a VA 
Medical Center is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

